Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1, 8 and 14 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or anticipate the complete collection of limitations in the independent claims 1, 8 and 14.
The prior art of Froelich et al., US 2006/0233048, teaches positioning two or more receivers in a borehole FIG. 9, where the receivers receive first and second signals [0087] & [0088] or [0092].
However the prior art is silent concerning the further limitations of the independent claims 1, 8 and 14:
identifying one or more casing wave signals in the dataset based at least in part on the second one or more received signals; calculating one or more inverse-phase casing wave signals based at least in part on the one or more casing wave signals and the second one or more received signals; and reducing one or more effects of the one or more casing wave signals on the dataset using the one or more inverse-phase casing wave signals.

Blanch et al., US 2003/0018433, and Valero US 2004/0122595 teaches receiving signals at different depths, but only from a single transmitter.  Further there is no identification of the one or more casing signals or calculating of any inverse-phase casing wave signals.
Izuhara et al., US 2015/0168581, teaches measuring cement quality using signals traveling through a casing using a sonic tool.  However the teaching is silent concerning any method for removing casing wave signals from the measurements.
Ameen, US 2019/0017369, teaches a system using a single transmitter with multiple receivers for examining the perforations in a casing for production based on Stoneley wave models.  This is in effect a measurement of the claimed casing wave signals, but using only a single transmitter position.  The teaching is completely silent concerning the first and second measurements of the claimed invention, and further does not reduce the effect of the casing wave signals on the acoustic measurements.
Wang, US 2020/0072036, teaches one or more transmitters and multiple receivers.  Wang is silent concerning “identifying one or more casing wave signals in the dataset based at least in part on the second one or more received signals; calculating one or more inverse-phase casing wave signals based at least in part on the one or more casing wave signals and the second one or more received signals; and reducing one or more effects of the one or more casing wave signals on the dataset using the one or more inverse-phase casing wave signals”
Thus the independent claims 1, 8 and 14 are allowed.
Claims 2-7, 9-13 and 15-20 are dependent upon  the allowed independent claims and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857